Citation Nr: 0724096	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  06-07 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas



THE ISSUES

Entitlement to an increased, compensable evaluation for the 
service-connected pes planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from June 1971 to 
June 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the RO in October 2005.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in January 
2007, and a transcript of the hearing is of record.  

A March 2007 private treatment report from Arkansas Foot and 
Ankle Clinic and a March 2007 statement from the veteran's 
sister were received by VA after the June 2006 Supplemental 
Statement of the Case along with a waiver of RO review.  See 
38 C.F.R. § 20.1304 (2006).  



FINDING OF FACT

The service-connected bilateral pes planus is currently shown 
to be productive of a disability picture that more nearly 
approximates that of moderate impairment with findings that 
include pain on the use on manipulation and use; a level of 
severe impairment as manifested by findings of marked 
deformity is not demonstrated.  




CONCLUSION OF LAW

The criteria for the assignment of a 10 percent rating, but 
not higher for the service-connected pes planus have been 
met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Code 5276 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In June 2005, the RO sent the veteran a letter in which she 
was informed of the requirements needed to establish 
entitlement to an increased rating.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information she was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was added to the 
claims file after June 2005.  

The veteran was advised in the letter to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in her 
possession that pertains to a claim.  

Additionally, the veteran was informed in a letter dated in 
March 2006 about effective dates if an increased rating claim 
was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A relevant VA examination was 
conducted in July 2005.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of her claim, including at 
her personal hearing in January 2007.  The Board additionally 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that defect 
would not be more than harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  


Schedular Criteria

The service-connected pes planus is rated pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5276.  Under these criteria, 
bilateral flatfoot that is mild with symptoms relieved by a 
built-up shoe or arch support warrants a noncompensable 
evaluation; a 10 percent rating requires moderate flatfoot 
with the weight-bearing line being over or medial to the 
great toe, inward bowing of the tendo Achilles, and pain on 
manipulation and use of the feet.  

Severe bilateral flatfoot warrants a 30 percent rating where 
there is objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  


Analysis

The medical evidence of record reveals that, when examined by 
VA in July 2005, the veteran complained of having soreness in 
her arches; she said that she had to change shoes frequently 
due to foot discomfort.  

The examiner noted that the veteran was able to get in and 
out of a chair without difficulty, walked with a normal gait, 
and did a full and easy squat.  There was no tenderness, heat 
or instability, although a small bunion deformity was 
reported on the right.  Neurologic impulse examination was 
normal.  

The X-ray studies in July 2005 showed a bilateral flatfoot 
deformity.  Bilateral planovalgus flatfoot deformity with 
small right bunion deformity was diagnosed.  

The examiner concluded that the veteran had minimal 
functional limitation of the feet during flare-ups or 
repeated use, that the joints did not show weakened movement, 
and that there was no evidence of significant excess 
fatigability or incoordination.  

The March 2006 records from Rivercrest Specialty Surgery 
Center reveal that the veteran underwent foot surgery for 
hallux deformity of the right foot, for which she is not 
service connected.  The private treatment records for April 
and May 2006 note that the veteran was "doing pretty good."  
When seen at the Arkansas Foot and Ankle Clinic in March 
2007, it was noted that the veteran had pain.  

Given the veteran's recent complaints of foot pain and 
discomfort as confirmed by the March 2007 letter from her 
sister and the recent medical evidence showing that she had 
been provided with orthotics  by VA without apparent relief, 
the Board finds that the service-connected pes planus more 
closely approximates the criteria for the assignment of 10 
percent rating.  Clearly, this disability picture is shown to 
be more than mild in severity and  to now include findings of 
pain on manipulation and use.  However, findings that would 
tend to reflect severe disability with marked deformity are 
not demonstrated in the record.  

The Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  However, as the veteran 
is only service connected for pes planus, Diagnostic Code 
5276, for pes planus, is the appropriate code under which to 
rate the disability.  

The Board notes that there is no significant variation in 
symptomatology for the veteran's service-connected pes planus 
during the appeal period.  



ORDER

A rating of 10 percent, but not higher for the service-
connected pes planus is granted, subject to the regulations 
governing the payment of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


